UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1571


MELVIN G. BRYANT,

                     Plaintiff - Appellant,

              v.

CHARLOTTE EYE EAR NOSE & THROAT ASSOCIATES, PA,

                     Defendant - Appellee.


Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. David C. Keesler, Magistrate Judge. (3:18-cv-00381-DCK)


Submitted: July 21, 2020                                          Decided: July 23, 2020


Before AGEE and HARRIS, Circuit Judges. 1


Affirmed by unpublished per curiam opinion.


Melvin G. Bryant, Appellant Pro Se. Elizabeth Ruth Gift, Benjamin R. Holland,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.

      1
          The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)
(2018).
PER CURIAM:

      Melvin G. Bryant appeals the magistrate judge’s 2 order granting Defendant

summary judgment on Bryant’s employment discrimination claims, which were brought

pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17

(2018), and the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634

(2018). On appeal, we confine our review to the issues raised in the Appellant’s brief.

See 4th Cir. R. 34(b). Because the informal brief does not challenge the basis for the

magistrate judge’s dispositive holdings, Bryant has forfeited appellate review of the

judge’s disposition. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we affirm the judgment in Defendant’s

favor. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




      2
         The parties consented to the magistrate judge’s jurisdiction. See 28 U.S.C.
§ 636(c) (2018).


                                            2